Citation Nr: 1030578	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-39 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 RO rating decision that, in 
pertinent part, denied service connection for a heart disorder.  
In May 2010, the Veteran testified at a Board hearing.  

The Board notes that in a June 2006 statement, the Veteran raised 
the issue of entitlement to reinstatement of a VA compensation 
allowance for a dependent child.  That issue has not been 
addressed by the agency of original jurisdiction.  As such, it is 
referred to the RO for action deemed appropriate.  


FINDING OF FACT

The Veteran's current obstructive coronary artery disease, status 
post stent placement, began during active service.  


CONCLUSION OF LAW

Obstructive coronary artery disease, status post stent placement, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for a heart disorder 
(obstructive coronary artery disease, status post stent 
placement), the Board finds that no further discussion of VCAA 
compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arteriosclerosis, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that he has a heart disorder that is related 
to service.  He specifically alleges that his heart disorder was 
as likely as not manifest to a compensable degree well within one 
year after his separation from service. The Veteran argues that 
the plaque that caused his obstructive coronary artery disease, 
status post stent placement, was building in his arteries for 
several years prior to his separation from service.  

His service treatment records do not specifically show 
complaints, findings, or diagnoses of a heart disorder.  Such 
records do, however, show treatment for hyperlipidemia and 
include numerous references to sinus bradycardia.  For example, a 
March 2002 treatment entry related an assessment that included 
hyperlipidemia.  An August 2004 preventive health assessment 
report noted that an August 2004 electrocardiogram showed sinus 
bradycardia.  The actual August 2004 electrocardiogram report 
indicated that the Veteran had sinus bradycardia, with an 
otherwise normal electrocardiogram.  The Veteran's cholesterol 
reading was noted to be 237 at that time.  

The first post-service evidence of any possible heart disorder is 
in March 2006.  A March 2006 hospital narrative 
summary/disposition report from the National Naval Medical Center 
noted that the Veteran was admitted with a chief complaint of 
chest pain.  He reported that he had suffered two days of 
intermittent chest pain and decreased exercise tolerance.  The 
Veteran stated that the chest pain was midsternal and tight, but 
that it did not radiate.  As to an assessment, the examiner 
reported that had angina relieved by rest and nitroglycerine 
without significant risk factors.  It was noted that there was 
some concern for acute coronary syndromes.  A March 2006 
discharge report from the same facility noted that the Veteran 
underwent a cardiac catheterization.  The discharge diagnosis was 
coronary artery disease.  

A March 2006 narrative summary/disposition report from the 
National Naval Medical Center indicated, as to an assessment, 
that the Veteran was status post a stent of the left anterior 
descending coronary artery and that he was found to have evidence 
of aortic pathology on an echocardiogram with an unremarkable 
computed tomography scan of the chest.  It was noted that the 
Veteran was admitted overnight for observation and to undergo a 
transesophageal echocardiography the next day.  A March 2006 
discharge report indicated that the Veteran underwent a 
transesophageal echocardiography and related a discharge 
diagnosis of aortic insufficiency.  

An April 2006 statement from a physician at the National Naval 
Medical Center, Bethesda, indicated that the Veteran was admitted 
to the cardiology service at the National Naval Medical Center in 
March 2006 for unstable angina.  The physician reported that 
during that admission, the Veteran was diagnosed with obstructive 
coronary artery disease and that he underwent percutaneous 
coronary intervention to relieve the obstructed artery.  The 
physician stated that although it was "not possible to predict 
the rate of development and progression, based on the natural 
history of the majority [of] patients with [that] disease, [the 
Veteran] likely had [that] condition in development for the past 
5 to 10 years."  

An August 2006 heart examination report for the VA (performed by 
QTC Medical Services) noted that the Veteran had been suffering 
from obstructive coronary artery disease.  The Veteran reported 
that the condition had existed for five years.  He stated that as 
a result of his heart condition, he had experienced angina.  He 
indicated that his symptoms occurred intermittently and that he 
had suffered fifteen attacks within the past year.  It was noted 
that the Veteran had not suffered congestive heart failure as a 
result of his heart disease, and that his current treatment 
involved a stent implant in the left anterior descending artery.  
The diagnosis was obstructive coronary artery disease.  

A July 2007 heart examination report for the VA (performed by QTC 
Medical Services) indicated that the Veteran had been suffering 
from coronary artery disease and that the condition had existed 
since April 2006.  The Veteran reported that he experienced 
angina as a result of his heart disease.  He stated that he did 
not have shortness of breath, dizziness, syncope attacks, or 
fatigue.  It was noted that the Veteran's symptoms involved 
severe angina in April 2006 resulting in a catheterization and 
one stent.  The Veteran reported that three coronary arteries 
were constricted with plaque.  He stated that his angina occurred 
constantly and that he did not have congestive heart failure.  

The diagnosis was obstructive coronary artery disease, status 
post stent placement.  The examiner apparently reviewed the 
Veteran's claims file.  The examiner indicated that "the 
original service-connected condition of unstable angina took 
place in 2002."  The examiner stated that the Veteran had a 
documented history of hyperlipidemia since 2002.  The examiner 
commented that "it [was] as likely as not the [Veteran's] 
pathology for coronary artery disease was present then."  The 
examiner reported that the subsequent obstructive coronary artery 
disease occurred due to hyperlipidemia and that it took place 
progressively since 2002.  It was noted that the Veteran became 
severely symptomatic and needed intervention in March 2006.  The 
examiner remarked that "the current diagnosis [was] at least as 
likely as not service related, because there [was] evidence in 
the medical record explaining the relationship."  The examiner 
stated that the explanation was that the Veteran had documented 
hyperlipidemia since 2002.  

An April 2010 statement from a physician at the National Naval 
Medical Center, Bethesda, reported that the Veteran was seen for 
an evaluation of his coronary artery disease.  The physician 
indicated that the Veteran developed unstable angina pectoris in 
March 2006 and that he had a drug eluting stent placed in the 
left anterior artery.  The physician stated that, at that time, 
the Veteran was found to have moderate disease of the right 
coronary artery and first diagonal branch and that he was sixteen 
months out from retirement at that time.  It was noted that the 
Veteran had clinically done well without recurrent chest 
discomfort.  

The diagnoses were coronary artery disease, status post coronary 
stenting in March 2006 for unstable angina; multi-vessel coronary 
disease noted in 2006; normal stress cardiolite post intervention 
with recent abnormal stress echocardiogram; hyperlipidemia, on 
treatment; family history of ischemic heart disease; and episode 
of exertional near fainting in Kosovo in 2004.  The physician 
commented that "with regards to [the Veteran's disability], it 
[was] clear that his coronary artery disease existed while he was 
on active duty."  The physician stated that the natural history 
of ischemic heart disease would not predict that the Veteran 
developed multi-vessel coronary blockages over a period of 
sixteen months.  The physician indicated that the reason the 
Veteran presented with unstable angina was generally due to a 
plaque rupture of one of the blockages.  It was noted that fatty 
streaks could begin as early as teenage years and progress to 
raise lesions potentially in the 30s, 40s, and 50s.  The examiner 
remarked that atherosclerosis was a progressive disease which 
manifested abrupt consequences such as sudden death, myocardial 
infarction, or unstable angina related to plaque rupture.  The 
examiner indicated that it was "certain that ischemic heart 
disease existed four months prior to [the Veteran's] unstable 
angina event, at which time he was eligible for disability."  

The Board observes that the Veteran's service treatment records 
do not specifically show treatment for a diagnosed heart 
disorder.  The Board notes, however, that the Veteran was treated 
for hyperlipidemia during service and was noted to have sinus 
bradycardia.  Additionally, as discussed above, an April 2006 
statement from a physician at the National Naval Medical Center, 
Bethesda, indicated that the Veteran was admitted to the 
cardiology service at the National Naval Medical Center in March 
2006 for unstable angina.  The physician reported that during 
that admission, the Veteran was diagnosed with obstructive 
coronary artery disease and that he underwent percutaneous 
coronary intervention to relieve the obstructed artery.  The 
physician stated that although it was "not possible to predict 
the rate of development and progression, based on the natural 
history of the majority [of] patients with [that] disease, [the 
Veteran] likely had [that] condition in development for the past 
5 to 10 years."  

Further, the Board notes that a July 2007 heart examination 
report for the VA (performed by QTC Medical Services) related a 
diagnosis of obstructive coronary artery disease, status post 
stent placement.  The examiner apparently reviewed the Veteran's 
claims file and indicated that "the original service-connected 
condition of unstable angina took place in 2002."  The examiner 
stated that the Veteran had a documented history of 
hyperlipidemia since 2002.  The examiner commented that "it 
[was] as likely as not the [Veteran's] pathology for coronary 
artery disease was present then."  The Board also observes that 
an April 2010 statement from a physician at the National Naval 
Medical Center, Bethesda, related diagnoses including coronary 
artery disease, status post coronary stenting in March 2006.  The 
physician specifically commented that "with regards to [the 
Veteran's disability], it [was] clear that his coronary artery 
disease existed while he was on active duty."  Therefore, the 
Veteran has been diagnosed with obstructive coronary artery 
disease, status post stent placement, and an examiner for the VA, 
as well as physicians at the National Naval Medical Center, 
Bethesda, have specifically related that disorder to his period 
of service.  The Board notes that there are no negative medical 
opinions of record.  There is also a satisfactory chain of 
evidence from the time of the Veteran's period of service to the 
present.  

After considering all the evidence, the Board finds that the 
Veteran has current obstructive coronary artery disease, status 
post stent placement, which began during his active service.  
Obstructive coronary artery disease, status post stent placement, 
was incurred in active service, warranting service connection.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in making this decision.  


ORDER

Service connection for obstructive coronary artery disease, 
status post stent placement, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


